



Exhibit 10-P-11


Restricted Stock Unit Agreement under Ford Motor Company’s Long-Term Incentive
Plan


This AGREEMENT made as of this [ ] day of May 20__ (the "RSU Agreement"), by and
between Ford Motor Company, a Delaware corporation (the "Company"), and [Name of
Grantee] (the "Grantee"), WITNESSETH:


WHEREAS, the Grantee is now employed by the Company, or one of its subsidiaries,
in a responsible capacity and the Company desires to provide an incentive to the
Grantee to encourage the Grantee to remain in the employ of the Company or of
one or more of its subsidiaries and to increase the Grantee's interest in the
Company's long-term success; and as an inducement thereto, the Company has
adopted Ford’s Long-Term Incentive Plan (the "Plan"), to be administered by the
Compensation Committee (the "Committee"), and has determined to grant to the
Grantee the restricted stock units herein provided for,


NOW, THEREFORE, IT IS AGREED BETWEEN THE PARTIES as follows:


Subject to the terms and conditions set forth herein, in the Plan, in the "Terms
and Conditions of Restricted Stock Unit Agreement" (the "RSU Terms and
Conditions") and in any rules and regulations established by the Committee
pursuant to the Plan (all of which are incorporated by reference into this
Agreement as though set forth in full herein), the Company hereby grants to the
Grantee [ ] restricted stock units (the "RSU Grant"). The RSU Grant will vest
after [one, two, three] year/s from the date of grant; [x]% of the RSU Grant
will vest after one year from the date of grant; [x]% of the RSU Grant will vest
after two years from the date of grant; and [x]% of the RSU Grant will vest
after three years from the date of grant


The Grantee agrees to remain in the employ of the Company or of one or more of
its subsidiaries for a period ending on the later of (a) the date six months
from the date of this Agreement or (b) the latest date to which the Grantee is
obligated to remain in such employ under any restricted stock unit granted to
the Grantee under the Plan or any Restricted Stock Unit Plan of the Company or
under any amendment to any such restricted stock unit; provided, however, that,
if the second paragraph of Article 3 of the RSU Terms and Conditions shall apply
to the Grantee, such period shall be limited to three months from the date of
this Agreement; and provided, further, that nothing contained herein or in the
RSU Terms and Conditions shall restrict the right of the Company or any of its
subsidiaries to terminate the employment of the Grantee at any time, with or
without cause. The term "Company" as used in this Agreement and the RSU Terms
and Conditions with reference to employment shall include subsidiaries of the
Company. The term "subsidiary" as used in this paragraph shall mean (i) any
corporation a majority of the voting stock of which is owned directly or
indirectly by the Company or (ii) any limited liability company a majority of
the membership interest of which is owned directly or indirectly by the Company.


The grant of the RSU Grant is completely discretionary and does not create any
rights to receive future restricted stock unit grants. The Company may amend,
modify or terminate the Plan at any time, subject to limitations set forth in
the Plan.


IN WITNESS THEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


AUTHENTICATED                        FORD MOTOR COMPANY
____________________________


Grantee
Grantee ID: _________________


